338 S.W.3d 398 (2011)
Pamela Cole BOUDREAU, Respondent,
v.
Robert Cottam BOUDREAU, Appellant.
No. WD 72391.
Missouri Court of Appeals, Western District.
April 5, 2011.
Hugh D. Kranitz, St. Joseph, MO, for Appellant.
Bruce D. Enlow, St. Joseph, MO, for Respondent.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Robert Cottam Boudreau appeals from the trial court's dismissal of his Motion to Terminate Maintenance, or, in the Alternative, Motion to Modify Maintenance and Motion to Modify Child Support. Finding no error, we affirm the trial court's judgment and have provided the parties a memorandum explaining our ruling. Rule 84.16(b).